Citation Nr: 9934115	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-06 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to increased evaluation for a low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to December 
1964, from January 1965 to January 1967 and has subsequent 
reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied a rating in excess of 20 percent for the 
veteran's low back disability and service connection for 
degenerative joint disease of the hips.

In a statement (VA Form 9) received by the RO in July 1999, 
the veteran withdrew the issue of service connection for 
degenerative joint disease of the hips from appellate status.  
38 C.F.R. § 20.204 (b) (1999).


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by pain, some muscle spasm, minor arthritic 
changes and slight limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the veteran's low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (1999).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current 20 percent disability 
rating does not adequately reflect the severity of his low 
back disability.  At his personal hearing before the 
undersigned in September 1999, the veteran testified that he 
has less mobility and that he cannot walk or drive very far 
because his legs start to bother him.  He also reported pain 
radiating down his legs often keeps him from sleeping.  He 
also indicated the presence of muscle spasms.  He therefore 
contends that he is entitled to a higher rating for his 
disability.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Service medical records show that the veteran sustained a low 
back injury in August 1980.  He was hospitalized from late 
September to mid August 1980 for evaluation of low back and 
bilateral thigh pain since the injury; physical examination 
was essentially normal with no neurological deficit.  The 
impression was low back strain.  Service connection for the 
veteran's low back disability was established by rating 
decision dated December 1980.  The disability was initially 
assigned a noncompensable evaluation, but the rating was 
increased to 10 percent disabling shortly thereafter.  A VA 
compensation examination in September 1982 revealed 
subjective symptoms and pain on motion of the lumbar spine 
but was otherwise essentially normal; it was specifically 
noted that there was no objective or radiological evidence of 
any nerve or disc disease.  The diagnosis was chronic 
lumbosacral strain.  The rating was increased to 20 percent 
by rating decision of January 1997.  The veteran contends 
that this rating does not adequately reflect the severity of 
his disability.

Private medical records, including those made in conjunction 
with a claim for workers compensation, also describe the 
veteran's symptomatology.  The veteran complained of back 
pain in November 1994 and was referred to Olaf U. Lieberg, M. 
D. for examination.  In December 1994 there was no tenderness 
to palpation of the lumbosacral spine and the neurological 
examination was closely normal.  X-rays showed facet joint 
arthritis at L4-5 and L5-S1.  

In August 1996, the veteran underwent another VA examination 
and the examiner noted no abnormality of the lumbosacral 
spine except for some spasm in the paravertebral area on the 
right side.  The veteran was diagnosed with history of low 
back pain.  An X-ray examination revealed minimal 
degenerative changes in the lumbosacral spine and moderate 
degenerative changes in both sacroiliac joints.  The 
conclusion was chronic lumbosacral strain.

The record contains outpatient records from November 1995 to 
January 1997.  These records describe the veteran's ongoing 
treatment for chronic low back pain during this time.  In 
February 1996, the veteran had a negative straight leg-
raising test bilaterally and no sensory deficits bilaterally.  
There was tenderness in the right paraspinal area and the 
diagnosis was chronic low back pain with no signs of 
radiculopathy.  In October 1996 the veteran was again 
diagnosed with chronic low back pain, although no bony 
deformities or paraspinal tightness was noted.  There was 
tenderness to the right S1 joint.  Similar findings were made 
in January 1997.

Treatment records from Timothy J. Ryan, M. D. dated August 
1995 through September 1996 show that the veteran had 
restrictions at work due to his low back problems and that he 
used a back support at work.  The workers compensation board 
found the veteran had chronic mechanical right low back pain.  
A physical examination conducted in conjunction with that 
inquiry in August 1997 found the veteran to have normal 
spinal contours with well-developed paravertebral 
musculature.  He had no tenderness over the spine whatsoever 
on percussion.  He could flex forward to 90 degrees with his 
fingertips on the floor and he had discomfort on 
hyperextension of the back beyond 20 to 30 degrees.  He had 
discomfort on right truncal rotation, which was full, but no 
discomfort to left truncal rotation.  Right lateral flexion 
was also mildly uncomfortable, always in the right sacroiliac 
region.  He did not have any radiation of this pain into the 
groin area of the anterior thigh.  It did not go beyond the 
trochanteric region.  His toe/heel balance and squatting 
abilities were unaffected and his head and neck moved 
normally.  Neurologically he had symmetrical reflexes, no 
motor weakness and no frank sensory deficits of a dermatomal 
pattern.

The veteran also sought treatment with Anthony Leone, M. D. 
from January 1997 to January 1998.  Dr. Leone noted in 
January 1997 that a MRI showed degenerative discs at L4-5, 
L5-S1.  The veteran repeatedly complained of back discomfort 
through January 1998.

Upon a VA examination of the veteran in December 1998, the 
examiner noted no annular deformity of the lower back and 
there were no muscle spasms palpable over the lower back but 
there was a tender spot over the right S1 joint.  The range 
of motion of the lumbar spine was essentially within normal 
limits.  Lateral bending of the spine was to 35 degrees 
bilaterally with hyperextension to 30 degrees and rotation to 
30 degrees bilaterally.  The muscle strength and balance of 
upper and lower extremities bilaterally was within normal 
limits. The veteran was diagnosed with low back strain with 
no objective evidence of radiating pain down the right leg.

The veteran's low back disability has been assigned a 20 
percent evaluation pursuant to 38 C.F.R. § 4.72, Diagnostic 
Code 5295.  That code provides that an evaluation of 40 
percent is warranted where there is evidence of a severe 
strain; with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  An evaluation of 20 percent is warranted for muscle 
spasms on extreme forward bending, loss of lateral spine 
motion unilateral on standing position.  The relevant medical 
evidence does not show the severe strain necessary for the 
higher evaluation; examinations in recent years do not show 
listing of the whole spine, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
or loss of lateral motion.  There is also no abnormal 
mobility on forced motion.  The evidence more consistently 
shows entitlement to the 20 percent evaluation as the veteran 
has some muscle spasms shown on examination.  There are some 
minimal degenerative changes in the lumbar spine, established 
by X-ray findings, which is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999).   However, range of 
motion of that segment of the spine has been essentially 
normal; there is no more than slight limitation of motion.  
Thus, there is clearly no basis to grant a rating in excess 
of 20 percent under 38 C.F.R. § 4.71a, Code 5003-5292.

The Board also recognizes the veteran's contention that his 
low back disability involves more than a mere low back 
strain.  He correctly points out that he has disc disease.  
However, service connection is not in effect for degenerative 
disc disease.  The record shows that service connection was 
granted for a low back strain, which was the only relevant 
diagnosis recorded in the early 1980s, and the disability was 
appropriately rated, and continues to be rated, under Code 
5295.  Accordingly, 38 C.F.R. § 4.71a, Code 5293 is not 
applicable.  The Board parenthetically notes that the medical 
evidence does not show more than moderate intervertebral disc 
syndrome as there has been a paucity of abnormal relevant 
objective neurological findings reported in recent years with 
no indication of severe, recurring attacks of relevant 
symptomatology with intermittent relief.  (38 C.F.R. § 4.72, 
Diagnostic Code 5293 provides that a 40 percent rating is 
warranted where the syndrome is severe, recurring attacks 
with intermittent relief.  A 20 percent evaluation is 
warranted where there is the syndrome is moderate with 
recurring attacks.)  The January 1997 MRI characterized the 
veteran's degenerative changes as mild and Dr. Leone stated 
that the veteran had a "slight disc protrusion to the left 
at L5-S1." 

In reviewing the veteran's claim, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  There 
is no objective evidence of additional functional loss due to 
pain, incoordination on use, weakness or fatigue beyond that 
already contemplated by the schedular diagnostic criteria.  
As noted above, the range of motion of the lumbar spine has 
been reported as essentially normal and there is no 
indication that pain, weakness, or any other symptom or sign 
results in additional functional limitation to a degree that 
would support a higher rating under Code 5292 or any other 
diagnostic code.  As such, the Board is unable to find a 
basis for assigning a rating in excess of 20 percent under 
these regulatory provisions.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Although he has had to change jobs, he 
is currently working and has been no evidence submitted that 
the veteran is unemployable due to this disability.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 







ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's low back disability is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

